Opinion by
Mollison, J.
In accordance with stipulation of counsel that the merchandise consists of fur hoods the same in all material respects as those passed upon in United States v. Accurate Millinery Co., Roberts, Reilly & Sons, et al. (42 C. C. P. A. 229, C. A. D. 599), the claims of the plaintiff were sustained as follows: (1) The items marked “A,” consisting of hoods, valued at more than $12 and not more than $15 per dozen, were held dutiable at 47)4 percent ad valorem under paragraph 1526 (a), as modified, supra, and (2) the items marked “B,” *408consisting of hoods, valued at more than $18 and not more than $24 per dozen, were held dutiable at 40 percent ad valorem under paragraph 1526 (a), as modified, supra.